UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6393


SAMUEL KNOWLES,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03212-F)


Submitted:   December 1, 2016               Decided:   December 20, 2016


Before KING, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Knowles, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Christina Ann
Kelley, BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Knowles appeals the district court’s order awarding

nominal damages to him in this Federal Tort Claims Act action.            We

have    reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm because, as the district court noted,

Knowles did not carry his burden to establish an amount of actual

damages.    See Olivetti Corp. v. Ames Bus. Sys., Inc., 356 S.E.2d

578, 586 (N.C. 1987); Knowles v. United States, No. 5:12-ct-03212

(E.D.N.C. Feb. 11, 2016).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2